MEMORANDUM *
Ahmed Zzizinga Muyingo appeals the Board of Immigration Appeals’ order denying his claim for deferral of removal under the Convention Against Torture. Muyingo claims that the record compels a finding that he will more likely than not be subject to torture if removed to Uganda.
To obtain relief, Muyingo must prove “that it is more likely than not that he .. . would be tortured if removed” to Uganda. Nuru v. Gonzales, 404 F.3d 1207, 1216 (9th Cir.2005) (quoting Al-Saher v. INS, 268 F.3d 1143, 1147 (9th Cir.2001)) (alteration in original). The record supports the BIA’s conclusion that Muyingo failed to meet this burden. Despite his claims of torture some two decades ago, nothing suggests that he is currently marked for torture. Moreover, the administrative record indicates that Uganda has a successful amnesty program for past political opponents. See Bureau of Democracy, Human Rights and Labor, U.S. Dep’t of State, Uganda—Profile of Asylum Claims and Country Conditions 6 (1997). To the extent that later country reports contained in the record discuss the continued abuse and torture of political detainees, these reports make no mention of the group in which Muyingo claims to have participated.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.